Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey L. Snow on 5/31/2022.
The application has been amended as follows: 
In the claims: 
Claim 1
1. (Currently Amended) A system for mapping an orchestration of multiple digital display devices to display a digital content item across the multiple digital display devices, comprising: 
multiple digital display devices, wherein each digital display device includes a display screen, a memory, a processor, and data link capabilities, wherein each of the multiple digital display devices is disposed on a same planar surface such that the display screens of each of the multiple digital display devices are parallel to each other; 
a user device including a display screen, a user interface, a memory, a processor, and data link capabilities, said user interface configured to display an outline representing an orchestration of the multiple digital display devices as an overlay on a visual representation of the digital content item, such that the outline accounts for spacing in the planar surface between each of the multiple display devices represented in the outline, and configured to permit a user to move and size the visual representation of the digital content item to adjust a display of the digital content item on the display screens of the multiple digital display devices; and 
a cloud configured to communicate with the multiple digital display devices and the user device via a network
wherein the cloud is configured to perform a machine learning operation to identify a calibration pattern associated with each digital display device and determine a position of each digital display device; 
wherein, upon selection of the digital content item on the user interface of the user device by the user, the multiple digital display devices are configured to receive data representing the digital content item and display, on the display screens of the multiple digital display devices, a synchronized display representing the digital content item; 
wherein the synchronized display representing the digital content item is the display of the digital content item rendered across the multiple digital display devices in the form of a continuous and incomplete display of the digital content item, the display of the digital content item being incomplete as a result of accounting for space between the display screens of the multiple digital Marc Trachtenberg, Serial No. 16/432,041Dkt. 18786.00003 Page 3display devices and only displaying portions of the display of the digital content item corresponding to locations where a display screen of a digital display device is positioned; 
wherein the user device is not a digital display device of the multiple digital display devices and is not a part of the orchestration of the multiple digital display devices displaying the synchronized display; and
wherein the user device further includes a moving image capture means configured to capture one or more moving images of each digital display device of the multiple digital display devices and send the one or more moving images to the cloud;
wherein the cloud is further configured to perform a machine learning operation to determine a position of each digital display device based on identifying an edge of each digital display device.

Claim 5
5. Cancelled.

Claim 7
7. Cancelled.

Claim 11
11. (Currently Amended) A method for mapping an orchestration of multiple digital display devices to display a digital content item across the multiple digital display devices, comprising: 
performing, by a cloud, a machine learning operation to identify a calibration pattern associated with each digital display device and determine a position of each digital display device; 
selecting, by a user interface of a user device, the digital content item; 
receiving, by the multiple digital display devices, data representing the digital content item; 
displaying, by display screens of the multiple digital display devices, a synchronized display representing the digital content item; 
wherein each digital display device of the multiple digital display devices includes the display screen, a memory, a processor, and data link capabilities; 
wherein each of the multiple digital display devices is disposed on a same planar surface such that the display screens of each of the multiple digital display devices are parallel to each other; 
wherein the user device includes a display screen, the user interface, a memory, a processor, and data link capabilities, said user interface displaying an outline representing an orchestration of the multiple digital display devices as an overlay on a visual representation of the digital content item, such that the outline accounts for spacing in the planar surface between each of the multiple display devices represented in the outline, and permitting a user to move and size the visual Marc Trachtenberg, Serial No. 16/432,041Dkt. 18786.00003 Page 5representation of the digital content item to adjust a display of the digital content item on the display screens of the multiple digital display devices; 
wherein the cloud communicates with the multiple digital display devices and the user device via a network
wherein the synchronized display representing the digital content item is the display of the digital content item rendered across the multiple digital display devices in the form of a continuous and incomplete display of the digital content item, the display of the digital content item being incomplete as a result of accounting for space between the display screens of the multiple digital display devices and only displaying portions of the display of the digital content item corresponding to locations where a display screen of a digital display device is positioned; 
wherein the user device is not a digital display device of the multiple digital display devices and is not a part of the orchestration of the multiple digital display devices displaying the synchronized display; and
wherein the user device further includes a moving image capture means for capturing one or more moving images of each digital display device of the multiple digital display devices and sending the one or more moving images to the cloud;
wherein the cloud further performs a machine learning operation to determine a position of each digital display device based on identifying an edge of each digital display device.


Claim 15
15. Cancelled.

Claim 7
17. Cancelled.

Reasons for Allowance
Claims 1-4, 6, 9-14, 16, and 19-20 are allowed.
Independent claims 1, and 11 have been carefully considered.
As to claim 1:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “wherein the synchronized display representing the digital content item is the display of the digital content item rendered across the multiple digital display devices in the form of a continuous and incomplete display of the digital content item, the display of the digital content item being incomplete as a result of accounting for space between the display screens of the multiple digital Marc Trachtenberg, Serial No. 16/432,041Dkt. 18786.00003 Page 3display devices and only displaying portions of the display of the digital content item corresponding to locations where a display screen of a digital display device is positioned;
wherein the user device is not a digital display device of the multiple digital display devices and is not a part of the orchestration of the multiple digital display devices displaying the synchronized display; and
wherein the user device further includes a moving image capture means configured to capture one or more moving images of each digital display device of the multiple digital display devices and send the one or more moving images to the cloud;
wherein the cloud is further configured to perform a machine learning operation to determine a position of each digital display device based on identifying an edge of each digital display device” in the specific combinations as recited in claim 1.
As to claim 11:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “wherein the synchronized display representing the digital content item is the display of the digital content item rendered across the multiple digital display devices in the form of a continuous and incomplete display of the digital content item, the display of the digital content item being incomplete as a result of accounting for space between the display screens of the multiple digital display devices and only displaying portions of the display of the digital content item corresponding to locations where a display screen of a digital display device is positioned;
wherein the user device is not a digital display device of the multiple digital display devices and is not a part of the orchestration of the multiple digital display devices displaying the synchronized display; and
wherein the user device further includes a moving image capture means for capturing one or more moving images of each digital display device of the multiple digital display devices and sending the one or more moving images to the cloud;
wherein the cloud further performs a machine learning operation to determine a position of each digital display device based on identifying an edge of each digital display device” in the specific combinations as recited in claim 11.
Claims 2-4, 6, 9-10, 12-14, 16, and 19-20 depend on one of independent claims 1, and 11, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO BORJA/Primary Examiner, Art Unit 2173